               Case
                Case2:17-cr-00047-RSL
                     2:17-cr-00047-RSL Document
                                        Document11-1 Filed06/26/20
                                                 12 Filed  06/25/20 Page
                                                                     Page11ofof11



 1                                                                  The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,
                                                          NO. 2:17-cr-00047-RSL
10                            Plaintiff,
                                                          ORDER GRANTING DEFENDANT
11        v.                                              SCOTT BANCHERO’S UNOPPOSED
                                                          MOTION FOR EARLY
12   SCOTT BANCHERO,                                      TERMINATION OF SUPERVISED
                                                          RELEASE
13                            Defendant.

14
               This Court has considered Defendant Scott Banchero’s Unopposed Motion for Early
15
     Termination of Supervised Release, this proposed form of Order, and the pleadings and records
16
     already on file. It is therefore
17
               ORDERED that Defendant Banchero’s Unopposed Motion for Early Termination of
18
     Supervised Release is GRANTED. It is further
19
               ORDERED that Scott Banchero be discharged from supervised
20
               release. Dated this 26th day of June,, 2020.
21

22
                                                     THE HONORABLE ROBERT S. LASNIK
23


      ORDER GRANTING DEFENDANT SCOTT
      BANCHERO’S UNOPPOSED MOTION FOR
      EARLY TERMINATION OF SUPERVISED                                      1301 - Fifth Avenue, Suite 3401
                                                                           Seattle, Washington 98101-2605
      RELEASE – 1                                                                   (206) 623-6501
     3143297.docx
